ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (“Agreement”), dated as of April 16, 2018 (the
“Effective Date”), is entered into by and between ACOLOGY, INC., a Florida
corporation (“Company”), and MARK HAINBACH (“Seller”)(collectively, the
“Parties” and each a “Party”). Capitalized terms used in this Agreement but not
otherwise defined, shall have the meanings set forth in Exhibit A to this
Agreement.

RECITALS

WHEREAS, Polymation manufactures certain products under the trademark
“MedTainer®” (the “Products”) and sells them to D&C pursuant to a
Distributorship Agreement, dated as of August 13, 2013, by and between
Polymation and D&C (the “2013 Distributorship Agreement”); and

WHEREAS, Polymation manufactures the Products using injection molding and for
that purpose, uses proprietary molds that have been developed by and are owned
by Seller (the “Molds”); and

WHEREAS, Seller owns certain patents and patent pending applications relating to
the manufacture of the Products, which patents and patent applications are
described in Exhibit B (respectively, the “Patents” and the “Patent Pending
Applications”); and

WHEREAS, Polymation owns a registered trademark relating to the name “MedTainer”
(the “Trademark”), which trademark is described in Exhibit B; and

WHEREAS, PMP is the registrant of the domain name “Medtainer.com” (the “Domain
Name”); and

WHEREAS, Company desires that Seller, Polymation and PMP, sell, assign and
transfer the Patents, the Patent Pending Applications, the Molds, and the Domain
Name (collectively the “Assets”), on the terms and subject to the conditions set
forth in this Agreement and Exhibits, and Seller is willing so to do; and

WHEREAS, the Seller desires that if the shares of Common Stock to be delivered
to him pursuant to this Agreement cannot not be publicly sold by him in the
amounts permitted by Section 5.6 of this Agreement pursuant to the exemption
from registration afforded by Rule 144, promulgated under the Securities Act or
pursuant to another exemption from such registration upon the expiration of six
(6) months from the date of the closing under this Agreement certain of the
transactions contemplated by this Agreement be undone, and, if said shares
cannot be so sold, Company is willing to undo them; and

WHEREAS, the Parties have agreed to enter into an Escrow Agreement among
themselves and an escrow holder (the “Escrow Holder”) in the form annexed hereto
as Exhibit C (the “Escrow Agreement”), which sets forth the exclusive provisions
for such undoing; and

WHEREAS, the Parties desire that the 2013 Distributorship Agreement be
terminated and that Polymation and Company enter into a new production agreement
by and between Company and Polymation (the “2018 Production Contract”); and

WHEREAS, the Parties desire to set forth their agreement as to certain other
matters,

NOW THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, the Parties agree as follows:

 

 



SECTION 1 – TERMS AND CONDITIONS; CLOSING

1.1Closing. The closing of the transactions contemplated by this Agreement
(“Closing”) shall take place at the offices of Shane, DiGiuseppe & Rodgers, LLP,
3125 Old Conejo Road, Thousand Oaks, CA 91320, within ten (10) Business Days
after the execution and delivery of this Agreement, or on a date as soon
thereafter as reasonably practicable and mutually agreed to in writing, but in
no event later than sixty (60) days after the Effective Date. The date on which
the closing occurs is referred to as the “Closing Date”.

1.2Terms and Conditions. At the Closing, (i) Seller shall sell, assign and
transfer or cause Polymation and PMP to sell, assign and transfer the Assets to
Company, (ii) in consideration thereof, Company shall issue 263,125,164 shares
of Common Stock to Seller and shall deliver instructions to its transfer agent
to issue certificates representing said shares, as provided below, (ii) Seller
shall cause Polymation, and the Company shall, enter into the 2018 Production
Contract and (iii) the Parties and the Escrow Holder shall enter into the Escrow
Agreement.

1.3Closing Deliveries to be Disposed of Pursuant to the Escrow Agreement. On the
Closing Date, the Parties shall make the following deliveries:

(a)Seller Deliveries.

(i)Seller shall deliver to Company:

(A)An assignment, signed by Seller and dated the Closing Date, in the form
attached to this Agreement as Exhibit D whereby Seller shall sell, assign and
transfer all of his right, title and interest in and to the Patents and Pending
Patents to Company, (said assignment being referred to as the “Patent
Assignment”).

(B)An assignment, signed by Polymation and dated the Closing Date, in the form
attached to this Agreement as Exhibit E whereby Polymation shall sell, assign
and transfer all of its right, title and interest in and to the Trademark to
Company, (said assignment being referred to as the “Trademark Assignment”).

(C)An assignment, signed by PMP and dated the Closing Date, in the form attached
to this Agreement as Exhibit F, whereby PMP shall sell, assign and transfer all
of its right, title and interest in and to the Domain Name to Company and an
instrument setting forth all information, including IDs, usernames and
passwords, necessary to accomplish the transfer and use the Domain Name (the
“Domain Assignment” and collectively with the Patent Assignment and the
Trademark Assignment, the “Assignments”).

(D)A bill of sale, signed by Seller and dated the Closing Date, in the form
attached to this Agreement as Exhibit G, whereby Seller shall sell, assign and
transfer all of his right, title and interest in and to the Molds to Company,
subject to his right to retain exclusive possession and use of them, as more
fully set forth in said bill of sale.

(ii)Seller shall deliver to the Escrow Holder assignment to Company of the 60MM
Certificate and the 203MM Certificate, as those terms are defined in Section
1.3(b)(i)(A), each of which shall be undated, signed by Seller and bear a
signature guarantee obtained from an Eligible Guarantor Institution, as that
term is defined in Rule 17Ad-15 promulgated under the Exchange Act, acceptable
to Company, or a signature guarantee obtained from a participant in the
Securities Transfer Agents Medallion Program, the Stock Exchanges Medallion
Program the New York Stock Exchange Medallion Signature Program (said
assignments, bearing said signature guarantee, being the “Share Assignments,” a
signature guarantee in any of the specified forms being a “Signature
Guarantee”).

(b)Company Deliveries.

(i)Seller shall deliver to Company

(A)A copy of resolutions certified by the secretary of Company as being in
effect as of the Closing Date, authorizing the issuance to Seller of 263,125,164
shares of Common Stock, to be represented by certificate representing 60,000,000
shares of Common Stock (the “60MM Certificate”) and a certificate representing
203,125,164 shares of Common Stock (the “203MM Certificate”).

(B)Irrevocable instructions, signed by Company and dated the Closing Date, to
Company’s transfer agent to issue the 60MM Certificate and the 203MM Certificate
in the name of Seller, bearing the legends prescribed in Section 5.6, and
deliver them to the Escrow Holder.

(ii)Seller shall deliver to the Escrow Holder

 

 

(A)An undated assignment, signed by Company, in the form attached to this
Agreement as Exhibit H, whereby Company shall sell, assign and transfer all of
its right, title and interest in and to the Patents and Pending Patents to
Seller (said assignment being referred to as the “Patent Reassignment”).

(B)An undated assignment, signed by Company, in the form attached to this
Agreement as Exhibit I, whereby Company shall sell, assign and transfer all of
its right, title and interest in and to the Trademark to Polymation (said
assignment being referred to as the “Trademark Reassignment”).

(C)An undated assignment, signed by Company, in the form attached to this
Agreement as Exhibit J, whereby Company shall sell, assign and transfer all of
its right, title and interest in and to the Domain Name to PMP, which assignment
shall contain a covenant to deliver to Seller all information, including IDs,
usernames and passwords, necessary to accomplish the transfer and use the Domain
Name (the “Domain Reassignment,” and collectively with the Patent Reassignment
and the Trademark Reassignment the “Reassignments”

(D)An undated bill of sale, signed by Company, in the form attached to this
Agreement as Exhibit K, whereby Company shall sell, assign and transfer all of
its his right, title and interest in and to the Molds to Seller (the “Mold
Reassignment”).

The instruments delivered to the Escrow Holder pursuant to this Section 1.3
shall be disposed of as provided in the Escrow Agreement. The above descriptions
of said instruments shall not be used in construing them.

Instruments to be delivered to the Escrow Holder shall be delivered by
representatives of the Parties to a courier service, in an envelope addressed to
the Escrow Holder at its address for notice in the Escrow Agreement and shall be
deemed delivered, for purposes of Section 1.5, upon acceptance by said courier
service.

1.4Other Closing Deliveries. On the Closing Date, the Parties shall make the
following further deliveries:

(i)Seller shall cause Polymation and to execute and deliver to Company and
Company shall execute and deliver to Polymation the Production Agreement in the
form annexed to this Agreement as Exhibit L (the “2018 Production Contract.

(ii)Seller and Company shall execute the Escrow Agreement and deliver it to one
another and to the Escrow Holder.

1.5Completion of Closing. The Closing shall be complete when all of the
instruments described in Sections 1.3 and 1.4 shall have been delivered to the
Parties and to the Escrow Holder as described therein and the Escrow Holder
shall have executed counterparts of the Escrow Agreement and delivered one
counterpart to each of the Parties. Until such time, none of said instruments
shall be deemed to have been delivered and none of them shall be binding on any
party thereto. If the Closing fails to be completed, all instruments delivered
by a Party shall be returned to that Party.

1.6Delivery of Molds. Upon termination of the 2018 Production Contract at the
expiration of the Term, as defined therein, or upon the exercise of the
Termination Option, as defined therein, Seller shall deliver the Molds to the
Company.

SECTION 2 – REPRESENTATIONS OF SELLER

Seller hereby represents and warrants to Company as follows:

2.1No Adverse Effect by Seller. Seller hereby, upon the execution of this
Agreement, represents to Company as follows: The execution, delivery and
performance by Seller of this Agreement and the consummation of the
Transactions, do not and will not: (i) conflict with or violate any Applicable
Law; (ii) result in any breach of, constitute a default of any agreement or
contract with any third parties; (iii) require any consent of or notice to any
Person, other than the Parties hereto; (iv) result in the creation of an
Encumbrance on any of the Assets , except as provided for in this Agreement,
and; (v) will not adversely affect the Assets.

2.2No Actions. Neither Seller nor Polymation has received any written notice of,
and there is not pending and is not threatened, any Action against Seller or
Polymation relating to any of the Assets, and there is no reasonable basis for
any such Action. No Action, whether settled or unsettled, has occurred, is
pending or threatened, seeking to prevent, hinder, modify, delay or challenge
the Transactions.

 

 

2.3Patents. Exhibit A sets forth, for each Patent, (1) the name of the
applicant/registrant and current owner, (2) each jurisdiction where the
application/registration is located, (3) the application or registration number,
and (4) the filing date and issuance/registration/grant date. Seller is listed
in the records of the appropriate Governmental Entity as the sole owner of each
Patent. Seller has not filed, nor does he or any of his Affiliates contemplate
filing, any application for a patent on any improvement to the Patents, and
Seller has no knowledge that a third party has made or contemplates making any
such filing.

2.4Trademark. Seller is the registrant and current owner of the Trademark and is
listed in the records of the appropriate Governmental Entity as the sole owner
thereof. Exhibit A sets forth (1) each jurisdiction where the registration is
located, (2) the registration number, and (3) the filing date and
issuance/registration/grant date. Seller is listed in the records of the
appropriate Governmental Entity as the sole owner of each Trademark.

2.5Domain Name. PMP is the registrant and current owner of the Domain Name and
is registered as such in the records of the agency or authority responsible for
maintaining a register of domain names.

2.6Title. (i) Seller is the sole legal, equitable and beneficial owner of all
right, title and interest in the Patents and Related Rights, to the extent such
Related Rights are in existence or capable of being perfected through further
action, (ii) Seller is the sole legal, equitable and beneficial owner of all
right, title and interest in the Patents, (iii) Polymation is the sole legal,
equitable and beneficial owner of all right, title and interest in the Trademark
and (iv) PMP is the sole legal, equitable and beneficial owner of all right,
title and interest in the Domain Name. Seller has received no written notice and
has no knowledge of any claim (i) challenging the ownership of any of the
property described in the previous sentence or (ii) claiming legal, equitable or
beneficial ownership with respect thereto. Seller has the sole, unrestricted
right to sue for past, present and future infringement of the Patents and
Related Rights and recover damages, costs and other remedies with respect
thereto, and Polymation and PMP each has a like right with respect to the
Trademark and the Domain Name, respectively. Seller is the sole owner of the
Molds. Except rights of Company set forth in this Agreement, the property
referred to in this Subsection 2.6 is free and clear of all Encumbrances and no
other Person has any claim with respect thereto.

2.7Concerning the Assets. None of the IP Assets has ever been found invalid,
unenforceable or misused for any reason in any administrative, arbitral,
judicial or other proceeding before a Governmental Entity. Seller has not
received any written notice from any Person claiming that any of the IP Assets
may be invalid, unenforceable or misused or that a claim to such effect may be
brought by any Person. The issued patents included in the Patents, and the
Trademark, are valid and enforceable, and there are no facts or circumstances
that may cause any such patent or any patent that issues from any patent
application included in the Patents to be unenforceable or invalid. The
Transaction Documents to which Seller, Polymation or PMP is or, at the Closing,
will become a party have been or, at or after the Closing, will be, as the case
may be, duly and validly executed and delivered by Seller, Polymation and PMP
Company and, assuming the due authorization, execution and delivery hereof and
thereof by Company, constitute or, with respect to Transaction Documents to be
executed at or after the Closing, will constitute valid, legal and binding
obligations of Seller, Polymation or PMP, as the case may be, enforceable
against each of them in accordance with their respective terms, subject to any
applicable bankruptcy, insolvency, reorganization, moratorium or similar Laws
now or hereafter in effect relating to creditors’ rights generally or to general
principles of equity.

2.8No Contracts. There are no Contracts with any person or entity to acquire any
of the Assets, other than this Agreement.

2.9Restrictions on Rights. Company will not become subject to any covenant not
to sue, release or similar limitation on its enforcement of its rights in the
Assets as a result of any action taken or not taken by Seller or any prior owner
thereof.

 

 

2.10Conduct. Seller and any prior owner of any of the IP Assets have not engaged
in any conduct, or omitted to perform any necessary act, the result of which
would invalidate any of them or hinder their enforcement, including failure to
disclose material prior art in connection with the prosecution of any IP Asset.

2.11Certain Proceedings. None of the IP Assets has been or is currently involved
in any reexamination, reissue, or interference proceeding, or any similar
proceeding, and no such proceedings are pending or threatened.

2.12Fees. All maintenance fees and annuities due or payable on the IP Assets
have been timely paid or will be timely paid through the Closing Date.

2.13Consents. No third party and government Consents, approvals or other
authorizations are required to assign the IP Assets and sell the Molds as set
forth in this Agreement.

2.14No Orders. No asset to be sold pursuant to this Agreement is subject to any
outstanding Order restricting the use or other practice or exploitation thereof
by any Person or restricting the sale, transfer, assignment or licensing thereof
by any Person.

2.15No Infringement by Third Parties. Neither Seller nor Polymation has
instituted, asserted or threatened any Action against any third party with
respect to infringement, misappropriation, dilution, use or disclosure without
authorization, or other violation of any IP Asset, and neither has issued any
written communication inviting any third party to take a license, authorization,
covenant not to sue or the like with respect thereto.

2.16Terminal Disclaimer. No Patents are subject to a terminal disclaimer under
37 C.F.R. § 1.321.

2.17No Other Agreements. Except for this Agreement, none of Seller, Polymation,
PMP or any Representatives or Affiliates of Seller has entered into any other
agreement or arrangement with respect to the sale or other disposition of the
Assets.

2.18Ownership of Polymation and PMP. Seller is the sole owner of the entire
equity interest in Polymation and PMP and controls all of the voting power with
respect thereto.

2.19Acquisition of Stock. Seller is acquiring the Shares solely for his own
account for the purpose of investment and possible immediate sale. Seller is
acquiring the Shares solely for his own account for the purpose of investment
and not with a view to or for sale in connection with distribution. Seller does
not have a present intention to sell the Shares, nor a present arrangement
(whether or not legally binding) or intention to effect any distribution of the
Shares to or through any person or entity; provided, however, Seller does not
agree to hold the Shares for any minimum or other specific term, otherwise than
to satisfy any condition for their disposition pursuant to an exemption from
registration under the Securities Act and reserves the right to dispose of the
Shares at any time in compliance with federal and state securities laws
applicable to such disposition. Seller acknowledges that he is able to bear the
financial risks associated with an investment in the Shares and has sufficient
knowledge and experience in investing in companies similar to Company so as to
be able to evaluate the risks and merits of his investment in Company.

2.20Accredited Investor. Seller is an “accredited investor” as defined in Rule
501 promulgated under the Securities Act or has such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of its investment in Company shares of stock. Seller is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act and is not a
broker-dealer or an Affiliate of a broker-dealer.

2.21Opportunity for Additional Information. Seller has had access to the books
and records of Company and has had the opportunity to ask questions of and
receive answers from, or obtain additional information from, the executive
officers of Company concerning the business of Company and the financial,
business and other affairs of Company. Seller has read and understands the SEC
Reports.

 

 

2.22No General Solicitation. Seller acknowledges that Company shares of stock
were not offered to him by means of any form of general or public solicitation
or general advertising, or publicly disseminated advertisements or sales
literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which such
he was invited by any of the foregoing means of communications.

2.23Limitations on Resale. Seller understands and acknowledges that the Shares
must be held indefinitely unless they are registered under the Securities Act or
an exemption from such registration is available. Seller is familiar with Rule
144 and he understands that Rule 144 permits resales only under certain limited
circumstances and understands and acknowledges that, to the extent that Rule 144
is not available for resales of the Shares, Seller will be unable to dispose of
any of them without either registration under the Securities Act or the
availability of an exemption from such registration other than Rule 144. Seller
further understands that Rule 144 will not be available for resales of the
Shares unless, at the time of each such resale, Company has satisfied the
conditions that (i) it is not a Person that has (A) no or nominal operations and
(B) either (1) no or nominal assets, (2) assets consisting solely of cash and
cash equivalents or (3) assets consisting of any amount of cash and cash
equivalents and nominal other assets, (ii) it is subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act and (iii) it has filed
all reports and other materials required to be filed by Section 13 or 15(d) of
the Exchange Act during the preceding 12 months (or for such shorter period that
it was required to file such reports and materials), other than Current Reports
on Form 8-K.

2.24Exemption. Seller understands and acknowledges that the Shares are being
offered and will be sold in reliance upon a transactional exemption from the
registration requirements of federal and state securities laws and that Company
is relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of Seller set forth herein in
order to determine the applicability of such exemptions and the suitability of
Seller to acquire the Shares.

2.25Independent Investment. Seller is acting independently with respect to his
investment in the Shares.

2.26Power and Authorization. Polymation and PMP (i) each has power to assign the
Asset that it is required to assign to the Company pursuant to this Agreement
and Polymation has power to execute, deliver and perform the 2018 Production
Contract and (ii) each has been duly authorized to execute and deliver the
Transaction Documents to be executed and delivered by it.

2.27Representations Complete. None of the representations or warranties of
Seller in this Agreement contains any untrue statement of a material fact, or
omits to state any material fact necessary in order to make the statements
contained herein or therein, in the light of the circumstances under which made,
not misleading.

2.28No Other Representations or Warranties. Except for the representations and
warranties contained in this Agreement, Seller makes no representations or
warranties, and Seller hereby disclaims any other representations and warranties
with respect to the execution and delivery of this Agreement and the
Transactions.

SECTION 3 – REPRESENTATIONS OF COMPANY

Company hereby represents and warrants to Seller as follows:

3.1Organization and Qualification. Company is a corporation validly existing and
in good standing under the laws of the State of Florida.

3.2Corporate Power, Etc. Company has all necessary corporate power and authority
to execute and deliver this Agreement and each other instrument to which it is
or, at the Closing, will become a party, to perform its obligations under this
Agreement and each such other instrument and to consummate the Transactions. The
execution and delivery of this Agreement and each such instrument to which
Company is or, at the Closing, will become a party and the consummation of the
Transactions have been duly and validly authorized by all requisite action on
the part of Company, and no other corporate proceedings on the part of Company
are necessary to authorize this Agreement and each other instrument to which
Company is or, at the Closing, will become a party or to consummate the
Transactions. The Transaction Documents to which Company is or, at the Closing,
will become a party have been or, at or after the Closing, will be, as the case
may be, duly and validly executed and delivered by Company and, assuming the due
authorization, execution and delivery hereof and thereof by Seller, Polymation
or PMP, constitute or, with respect to any instrument to be executed at or after
the Closing, will constitute valid, legal and binding obligations of Company,
enforceable against Company in accordance with their respective terms, subject
to any applicable bankruptcy, insolvency, reorganization, moratorium or similar
Laws now or hereafter in effect relating to creditors’ rights generally or to
general principles of equity.

 

 

3.3No Conflict; Required Consents and Approvals. The execution, delivery and
performance by Company of this Agreement to which it is or will be a party, and
the consummation of the Transactions, do not and will not: (i) conflict with or
violate the articles of incorporation or bylaws of Company; (ii) conflict with
or violate any Applicable Law; or (iii) result in any breach of, constitute a
default (or an event that, with notice or lapse of time or both, would become a
default or breach) under or require any consent of any Person pursuant to, any
Contract or permit of Company, except, in the case of the foregoing clauses (i),
(ii) and (iii), for any such conflicts, violations, breaches, defaults or other
occurrences that would not, individually or in the aggregate, have a Material
Adverse Effect on Company’s ability to consummate the Transactions.

3.4Government Consent. The execution, delivery and performance by Company of
this Agreement and the consummation of the Transactions by Company do not, and
the performance of this Agreement by Company will not, require any consent,
approval, authorization or permit of, or filing with or notification to, any
Governmental Entity for such performance.

3.5No Adverse Effect by Company. Company hereby, upon the execution of this
Agreement, represents to Seller as follows: The execution, delivery and
performance by Company of this Agreement and the consummation of the
Transactions, do not and will not: (i) conflict with or violate any Applicable
Law; (ii) result in any breach of, constitute a default of any agreement or
Contract with any third parties; (iii) require any consent of or notice to any
Person, other than the Parties hereto; (iv) result in the creation of an
Encumbrance on any of the Assets, except as provided for in this Agreement;
(v) will not adversely affect any of the Assets.

3.6Authorized Stock. Company further represents to Seller that Company is
authorized by its Articles of Incorporation, in effect as of January 1, 2018, to
issue 6,000,000,000 shares of common stock, and 5,000,000 shares of preferred
stock, par value $0.000001 per share, issuable in series, none of which has been
designated. As of the Effective Date, there are issued and outstanding
(i) 5,262,511,270 shares of Common Stock, and (ii) no shares of such preferred
stock. No securities of Company are entitled to preemptive or similar rights,
and no entity or person has any right of first refusal, preemptive right, right
of participation, or any similar right. Except as disclosed in the SEC Reports,
there are no outstanding options, warrants, scrip rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any entity or person
any right to subscribe for or acquire, any shares of Company’s capital stock, or
contracts, commitments, understandings or arrangements by which Company is or
may become bound to issue additional shares of its capital stock or securities
or rights convertible or exchangeable into shares of its capital stock.

3.7Common Stock Issuable at Closings. The shares of Common Stock issuable at the
Closing have been duly authorized and, when issued and delivered at the Closing,
will be validly issued, fully paid and nonassessable, and will be issued free
and clear of all Encumbrances, other than restrictions on transfer and
limitations on resale under applicable securities laws and this Agreement.

3.8SEC Reports. Company has filed all reports, schedules, forms, statements and
other documents with the SEC (collectively, and in each case, including all
exhibits and schedules thereto and documents incorporated by reference therein,
the “SEC Reports”) required to be filed by Company under the Securities Act and
the Exchange Act, including reports, schedules, forms, statements and other
documents required to be filed pursuant to Section 13(a) or 15(d) of the
Exchange Act, on a timely basis or has timely filed a request for extension of
such time of filing with respect to an SEC Report and has filed it prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all respects with the requirements of the Securities Act and the
Exchange Act and the rules and regulations of the SEC promulgated thereunder,
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of Company included in the SEC Reports complied in all respects with
applicable accounting requirements and the rules and regulations of the SEC with
respect thereto as in effect at the time of filing. Such financial statements
were prepared in accordance with generally accepted accounting principles in the
United States of America applied on a consistent basis during the periods
involved, except as may be otherwise specified in such financial statements or
the notes thereto, and fairly present in all material respects the financial
position of Company as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 

 

3.9Litigation. There is no pending or, to the knowledge of Company, threatened
action, suit, proceeding or investigation before any court, governmental agency
or body, or arbitrator having jurisdiction over Company or any of its
Affiliates, which litigation, if adversely determined, could have a Material
Adverse Effect on Company.

3.10No Undisclosed Liabilities. Except as disclosed in the SEC Reports, Company
has no liabilities or obligations which are material, individually or in the
aggregate, other than those incurred in the ordinary course of Company’s
business, of which, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect on Company.

3.11No Undisclosed Events or Circumstances. Except as disclosed in the SEC
Reports, since January 1, 2015, no material event or circumstance has occurred
or exists with respect to Company or its businesses, properties, operations or
financial condition, that, under applicable law, rule or regulation, requires
public disclosure or announcement prior to the date hereof by Company, but which
has not been so publicly announced or disclosed in the SEC Reports.

3.12Representations Complete. None of the representations or warranties of
Company in this Agreement contains, as of the Closing pursuant to this Agreement
contain, any untrue statement of a material fact, or omits to state any material
fact necessary in order to make the statements contained herein or therein, in
the light of the circumstances under which made, not misleading.

3.13No Other Representations or Warranties. Except for the representations and
warranties contained in this Agreement, Company makes no representations or
warranties, and Seller hereby disclaims any other representations and warranties
with respect to the execution and delivery of this Agreement and the
Transactions.

SECTION 4 – COVENANTS

4.1Covenants Respecting IP Assets Pending Closing. During the period from the
Effective Date and continuing until the Closing, except as required or
contemplated by this Agreement, Seller shall maintain all registrations and
applications to register the IP Assets, including paying any related fees when
due, if any, before the Closing. Company shall be responsible for all costs
pertaining to the IP Assets after the Closing.

4.2Covenants Pending Release of Molds. During the period from the Effective Date
and continuing until the release and turnover of the Molds to Company pursuant
to Section 1.6, Seller shall: (i) not, directly or indirectly, do, propose to
any third party to do (other than proposals to Company for the purpose of
seeking consent), cause or, by its action or inaction, transfer, lease, sell,
pledge, dispose of the Molds or subject them to any Encumbrance, other than as
expressly provided in this Agreement; (ii) maintain the Molds in good condition,
replacing and repairing them as necessary (the term “Molds” shall include the
presently existing Molds, and as replaced or repaired, and the proceeds of
amounts paid or payable under policies of insurance for the Molds, if any);
(iii) insure the Molds at all times for an amount sufficient to replace or
repair them in the event of their loss, damage or destruction.

4.3Reasonable Efforts. Each of the Parties agrees his or its to use reasonable
best efforts, and to cooperate with the other party hereto, to take, or cause to
be taken, all appropriate action to do, or cause to be done, all things
necessary, proper or advisable under Applicable Law or otherwise to consummate
and make effective the Transactions to be consummated at the Closing as promptly
as practicable, including, subject to any applicable limitations set forth in
this this Agreement, causing the satisfaction of the respective conditions set
forth herein in Section 4 and executing and delivering such other instruments
and doing and performing such other acts and things as may be necessary or
reasonably desirable for effecting the consummation of the Transactions.

4.4Obligation to Notify. In the event that a party shall fail to comply with or
breach a covenant to be complied with by it or it fails to satisfy a condition
to be satisfied by it prior to the Closing or the Mold turn over, such party
shall give the other party notice thereof upon the failing party’s discovery of
such failure.

4.5Public Announcements. Seller shall not issue any press release or otherwise
make any public statements with respect to Transactions without the prior
written consent of Company, unless and only to the extent required or allowed by
Applicable Law.

 

 

4.6Further Actions. At any time or from time to time at or after the Closing, in
the case of the IP Assets, and at or after the delivery of the Molds pursuant to
Section 1.6, in the case of the Molds, Seller shall, at Company’s request, at no
cost to Company and without further consideration, (i) execute and deliver to
Company such other instruments of sale, transfer, conveyance, assignment and
confirmation as reasonably necessary to carry out the Transactions, (ii) use his
best efforts to provide such materials and information and take such other
actions as, in each case, Company may request to the extent necessary or
desirable in order to effectively transfer, convey and assign to Company, and to
confirm Company’s title to, all of the Assets, free and clear of all
Encumbrances existing prior to the Closing, in accordance with the terms of this
Agreement, and, to the full extent permitted by law or contract, to put Company
in actual possession and full control of the Assets according to the terms in
this Agreement, to assist Company in exercising all rights with respect to
thereto and otherwise to cause Seller to fulfill his obligations under this
Agreement and (iii) assign cause his Affiliates to assign all rights that he or
any of them may at any time have in any improvement to the Patents. From and
after the Closing, Company shall have all right to control the prosecution of
all patent applications included in the Patents and all patent applications
filed on inventions and other subject matter included in the Related Rights.

4.7Cooperation. Seller shall reasonably cooperate with Company and its
successors and assigns in Company’s prosecution of such patent applications,
including by promptly (i) disclosing relevant facts and delivering instruments
and other documents reasonably requested by Company and (ii) providing technical
consultations reasonably requested by Company. All such assistance shall be
provided by Seller without the payment of additional compensation.

SECTION 5 – SELLER INTELLECTUAL PROPERTY

5.1License. Without limitation of the provisions in the Agreement, if Seller or
any assignee or successor of Seller retains any right or interest in any of the
IP Assets that cannot be, or for any reason is not, assigned to Company at the
Closing, Seller hereby grants, on behalf of himself and his successors and
assigns (and agrees to so grant or cause to be so granted) to Company a
perpetual, irrevocable, royalty free and fully paid-up, transferable,
sublicensable, exclusive, worldwide right and license to use, reproduce,
distribute, display and perform (whether publicly or otherwise), prepare
derivative works of and otherwise modify, make, sell, offer to sell, import and
otherwise use and exploit, and exercise and practice all rights under, all or
any portion of such IP Assets.

5.2Assignment of Enforcement. If Company is unable to enforce its rights in the
IP Assets against a third party as a result of any Applicable Law that prohibits
enforcement of such rights by a transferee or licensee of such rights, Seller
shall assign to Company such rights as may be required by Company to enforce the
IP Assets in its own name. Seller shall, at Company’s reasonable request and
solely at the expense of Company, pre-paid, fully cooperate in any litigation or
other proceeding (including interference and opposition proceedings) relating to
the IP Assets (including making witnesses available and providing evidence of
invention and other relevant dates and ownership). In any such proceedings,
Company shall prepay all of Seller’s related costs, expenses and attorney fees,
and shall defend, indemnify and hold Seller harmless from any damages,
complaints, actions and causes of actions relating to or arising from such
assignment and enforcement.

5.3Protected Communications. From and after the Closing, Seller shall cooperate
with Company as described in this Subsection 5.3 regarding all attorney-client
privileges, attorney work product doctrine and any other professional privileges
or rights held by Seller and not transferred to Company that arose from the
prosecution, defense or enforcement of the IP Assets before the Closing Date
(“Protected Communications”). Seller shall not assert that the Protected
Communications are not protected by the attorney-client privilege, attorney work
product doctrine or other professional privileges unless and only to the extent
that such privilege or immunity is withdrawn by Company or is determined by a
final judgment of a court of competent jurisdiction, unappealable or unappealed
within the time allowed for appeal, to be invalid. Seller shall cooperate with
Company, at Company’s expense, to preserve and protect all privileges and
immunities with respect to Protected Communications to the greatest extent
avail- able under Applicable Law. To the extent that Seller retains control of
any privilege or immunity with respect to communications or work product
relating to the prosecution, defense or enforcement of the IP Assets before the
Closing Date, Seller shall not waive or withdraw such privilege or immunity or
knowingly engage in any act or omission that would reasonably result in a waiver
or withdrawal without the prior written consent of Company. Should any effort be
made by subpoena or otherwise to gain access to Protected Communications,
whether by judicial action or by other means, Seller shall promptly notify
Company.

5.4Disposition of Polymation Interests. From the Effective Date until the
Closing, Seller shall not sell, assign, transfer or otherwise dispose of any of
his interests in Polymation or PMP. After the Closing, he shall not sell,
assign, transfer or otherwise dispose of any of his interests in Polymation to a
Person who Seller knows will or intends to directly or indirectly compete with
Company.

 

 

5.5Restricted Securities. The Shares will, when issued, be “restricted
securities,” as that term is defined under Rule 144. Accordingly, certificates
representing the Shares shall be stamped or otherwise imprinted with a legend
substantially in the following form (in addition to any legend required by
applicable state securities or “blue sky” laws):



THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”) OR ANY STATE
SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS
REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES LAWS
OR THE CORPORATION SHALL HAVE RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE CORPORATION THAT REGISTRATION OF SUCH SECURITIES UNDER THE
SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS
NOT REQUIRED.

Company will reissue certificates representing the Shares without the legend set
forth above, if at such time, prior to making any transfer of any such shares,
Seller shall give written notice to Company describing the manner and terms of
such transfer in such detail as the Corporation may reasonably request, but such
proposed transfer and reissuance will not be effected until: (a)(i) Company has
received an opinion of counsel reasonably satisfactory to Company to the effect
that the registration of said shares under the Securities Act is not required in
connection with such proposed transfer, (ii) a registration statement under the
Securities Act covering such proposed disposition has been filed by Company with
the SEC under the Securities Act and has become effective or (iii) Company has
received an opinion of such counsel to the effect that said shares may be sold
pursuant to the exemption from registration under the Securities Act provided by
Rule 144; and (b)(i) Company has received an opinion of such counsel to the
effect that registration or qualification under the securities or “blue sky”
laws of any state is not required in connection with such proposed disposition,
or (ii) compliance with applicable state securities or “blue sky” laws has been
effected. In the case of any such proposed transfer, Company will use reasonable
efforts to comply with any such applicable state securities or “blue sky” laws,
but shall in no event be required (i) to qualify to do business in any state
where it is not then qualified, (ii) to take any action that would subject it to
taxation or to the general service of process in any state where it is not then
subject thereto, or (iii) to comply with state securities or “blue sky” laws of
any state for which registration by coordination is unavailable to Company.
Beginning six (6) months after the Closing Date, Seller may sell up to
one-sixteenth (1/16) of the Shares in each calendar quarter, provided that, if
Seller does not sell all of the Shares that he is entitled to sell in a
particular quarter, the number of Shares that he may sell in any future quarter
shall not be increased; and provided further that prior to the day after the
first anniversary of the date of the Escrow Agreement, Seller may not dispose of
any of the shares represented by the 203MM Certificate, otherwise than pursuant
to the Repurchase Option. In pursuance of the foregoing, the certificate
representing the 60MM Certificate Shares and 203MM Certificate Shares and
certificates representing portions of the such Shares that Seller is not then
permitted to sell shall be stamped or otherwise imprinted with a legend
substantially in the following form:

THE DISPOSITION OF THE SHARES REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO AN
ASSET PURCHASE AGREEMENT, DATED AS OF APRIL 16, 2018, BY AND BETWEEN THE ISSUER
AND MARK HAINBACH. AMONG OTHER THINGS, SAID AGREEMENT LIMITS THE TIMES AT WHICH
AND THE AMOUNTS IN WHICH SAID SHARES MAY BE SOLD. A COPY OF SAID AGREEMENT MAY
BE EXAMINED BY ANY INTERESTED PERSON AT THE OFFICES OF THE ISSUER.

Seller will dispose of the Shares only in “brokers’ transactions” within the
meaning of section 4(4) of the Securities Act.

Whenever Seller requests that certificates representing Shares be issued to him
free of such legend, he shall certify to Company that the issuance of such
certificates will not contravene the limitation set forth herein and be
supported, if Company so requests, by appropriate records.

5.6Cooperation After Mold Turnover. After the Mold Turnover is made, Seller
shall and shall cause Polymation to, cooperate with Company, and its agents,
including providing advice, technical information and knowhow, in order that
Company, and its agents, will be able to manufacture products using the Molds.
Seller makes no representations or warranties as to the satisfaction, use or
suitability of the Molds after they are turned over to Company.

SECTION 6 – CONDITIONS TO CLOSING

6.1        Conditions to Obligations of Company. The obligations of Company to
consummate the Closing are subject to the satisfaction or waiver of each of the
following conditions:

 

 



(a)Representations, Warranties and Covenants of Company. Seller shall have
performed and satisfied in all material respects his covenants and obligations
hereunder that are required to be performed and satisfied by him on or prior to
the Closing; (ii) each of his representations and warranties set forth in this
Agreement shall have been true and correct in all material respects as of the
Effective Date and as of the Closing with the same force and effect as if made
as of the Closing (except that representations and warranties, if any, that are
made as of a specified date shall be true and correct as of such specified
date);

(b)Seller shall have delivered to Company and the Escrow Holder the documents
and other items required to be delivered by the terms if this Agreement;

(c)none of the IP Assets shall (A) have been deemed withdrawn or abandoned as of
or prior to the Closing or (B) have expired as of or prior to the Closing;

(d)(A) no Law promulgated by any Governmental Entity of competent jurisdiction,
actually known to Seller, shall have been enacted or shall exist that would
prohibit the Transactions contemplated herein; (B) no temporary restraining
order, preliminary or permanent injunction or other Order issued by any court of
competent jurisdiction or other restraint or prohibition of any Governmental
Entity of competent jurisdiction, actually known to Seller, (1) preventing the
consummation of the Transactions or (2) limiting or restricting Company’s
ownership, distribution, use or development of the Assets following the Closing
shall be in effect; and (C) there shall be no Action pending, nor shall there
have been made any material and bona fide threat of any Action that could
reasonably result in any of the outcomes in the foregoing clauses (B)(1) and
(2) of this Subsection (d).

6.2        Conditions to Obligations of Seller. The obligations of Seller to
consummate the Closing are subject to the satisfaction or waiver of each of the
following conditions:

(a)Representations, Warranties and Covenants of Company. (i) Company shall have
performed and satisfied in all material respects its covenants and obligations
hereunder that are required to be performed and satisfied by it on or prior to
the Closing; (ii) each of the representations and warranties of Company set
forth in this Agreement shall have been true and correct in all material
respects as of the Effective Date and as of the Closing with the same force and
effect as if made as of the Closing (except that representations and warranties,
if any, that are made as of a specified date shall be true and correct as of
such specified date);

(b)Closing Deliveries. Company shall have delivered to Seller or the Escrow
Holder the documents and other items required to be delivered by it pursuant to
this Agreement.

(c)No Violation. No Law promulgated by any Governmental Entity of competent
jurisdiction shall have been enacted or shall exist that would prohibit the
Transactions or the consummation of the Closing. No temporary restraining order,
preliminary or permanent injunction or other Order issued by any court of
competent jurisdiction or other restraint or prohibition of any Governmental
Entity of competent jurisdiction preventing the consummation of the Transactions
shall be in effect. Nor shall there be pending or overtly threatened any Action
seeking any of the foregoing.

SECTION 7 – EFFECT OF CLOSING

By consummating the Closing, each party shall be deemed to have certified to the
other, immediately prior thereto, that it has complied with all of the covenants
to be complied with by it prior thereto and to have satisfied all of the other
party’s conditions thereto in all respects, except to the extent that such
compliance or satisfaction shall have been waived in writing prior thereto.

SECTION 8 –SURVIVAL AND INDEMNIFICATION

8.1General Survival.

(a)Notwithstanding any investigation by, or knowledge of, Company of the affairs
of Seller, each party shall have the right to rely fully upon the
representations, warranties, covenants and agreements of the other parties
contained in this Agreement.

(b)The covenants and agreements of Seller and Company contained in this
Agreement that by their terms apply or are to be performed in whole or in part
after the Closing Date shall survive the Closing Date indefinitely, unless and
to the extent that non-compliance with such covenants or agreements is waived in
writing by the party entitled to such performance.

(c)The representations and warranties of Seller and Company contained in this
Agreement shall survive the Closing.

8.2        Indemnification.

 

 

(a)Indemnification by Seller. From and after the Closing Date, Seller shall
indemnify and hold harmless Company and its officers, directors, shareholders,
Affiliates and Representatives (collectively, the “Company Indemnitees”), from
and against and in respect of any and all Losses resulting from, arising out of,
relating to, or imposed upon or incurred by any Company Indemnitee by reason of:

(i)any inaccuracy in, failure to be true of, or breach of, any representation or
warranty of Seller contained in this Agreement as of the Effective Date, as if
made on and as of the Closing Date;

(ii)any breach by Seller of any covenant or agreement contained in this
Agreement; and

(iii)any noncompliance with fraudulent transfer Laws in connection with the
Transactions.

(b)Indemnification by Company. From and after the Closing Date, Company shall
indemnify and hold harmless Seller and its managers, members, Affiliates and
Representatives (collectively, the “Seller Indemnitees”), from and against and
in respect of any and all Losses resulting from, arising out of, relating to, or
imposed upon or incurred by any Seller Indemnitee by reason of:

(i)any inaccuracy in, failure to be true of or breach of any representation or
warranty of Company contained in this Agreement as of the Effective Date, as if
made on and as of the Closing Date, as applicable and;

(ii)any breach by Company of any covenant or agreement contained in this
Agreement.

(c)Limitations.

(i)Nothing in this Agreement shall limit either party’s liability for fraud or
intentional misrepresentation committed by such party.

(ii)Seller and Company shall mitigate damages they may incur as a result of any
breach by the other party of any of the provisions of this Agreement consistent
with and to the extent required by Applicable Law.

SECTION 9 – TERMINATION

9.1At any time prior to the Closing, this Agreement may be terminated:

(a)By mutual written consent of Company and Seller;

(b)by either Company or Seller, if the Closing shall not have within sixty
(60) days after the Closing Date, or such later date that Company and Seller may
agree upon in writing; provided, however, that the right to terminate this
Agreement under this Subsection 9.1(a) shall not be available to Seller if the
failure of the Closing is the fault of Seller and the right to terminate this
Agreement under this Subsection 9.1(a) shall not be available to Company if the
failure of the Closing is the fault of Company;

(c)by either Seller or Company, in the event that any Law of any Governmental
Entity of competent jurisdiction that prohibits the consummation of the
Transactions shall have become final and nonappealable;

(d)by Company, if Seller shall have breached any representation, warranty,
covenant or agreement contained herein, before the Closing Date;

(e)by Seller, if Company shall have breached any representation, warranty,
covenant or agreement contained herein, before the Closing Date.

The party seeking to terminate this Agreement pursuant to this Section 9.1 shall
give written notice of such termination to the other party.

9.2        Effect of Termination. In the event of termination of this Agreement
as provided in Section 9.1, this Agreement shall forthwith become void and there
shall be no Liability or obligation on the part of Company, Seller or their
respective officers, directors, stockholders, Affiliates or Representatives.

SECTION 10 – MISCELLANEOUS

 

 

10.1Entire Agreement; Assignment; Successors. This Agreement (including the
exhibits, which are part of this Agreement) (a) constitutes and represents the
entire agreement between the parties with respect to the subject matter hereof
and thereof and supersedes all other prior agreements, representations and
negotiations, both written and oral, express or implied, between the parties
with respect to the subject matter hereof and thereof and (b) may not be
assigned by operation of Law or otherwise. Upon any permitted assignment, the
references in this Agreement to Company or Seller shall also apply to any such
assignee unless the context otherwise requires. Any purported assignment of this
Agreement in contravention of this Section shall be null and void and of no
force or effect. Subject to the preceding sentences of this Section, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by,
the parties and their respective successors and assigns. No representation,
warranty, promise, inducement or statement of intention has been made by either
party that is not embodied in this Agreement, and neither party shall be bound
by, or be liable for, any alleged representation, warranty, promise, inducement
or statement of intention not embodied herein or therein.

10.2Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect, so long as the economic or legal substance of the
transaction contemplated by this Agreement is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible, in a mutually acceptable
manner, in order that the Transactions shall be consummated as originally
contemplated to the fullest extent possible.

10.3Notices. All notices and other communications hereunder shall be in writing
and shall be delivered to the addresses set forth below:

(a)if to Company:

1620 Commerce St.

Corona, CA 92880

Attention: Chief Executive Officer

(b)if to Seller:

3533 Old Conejo Road, #106-A

Newbury Park, CA 91320

or to such other address as the Person to whom notice is given may have
previously furnished to the other by notice.

Such notice or other communication shall be delivered personally or by overnight
courier and shall be deemed given on the first Business Day after (i) it has
been personally delivered or (ii) it has been delivered by said courier, as
indicated its proof of delivery.

10.4Attorneys’ Fees. In the event an Action is brought to enforce or interpret
any provision of this Agreement, the prevailing party shall be entitled to
recover reasonable attorneys’ fees and costs.

10.5Governing Law. This Agreement shall be deemed to be made under and in all
respects shall be interpreted, construed and governed by and in accordance with
the Laws of the State of California applicable to contracts made and performed
in such State without giving effect to the choice of laws principles of such
State that would require or permit the application of the laws of another
jurisdiction.

 

 

10.6Interpretation; Article and Section References. The descriptive headings
herein are inserted for convenience of reference only and are not intended to be
part of or to affect the meaning or interpretation of this Agreement. All words
used in this Agreement will be construed to be of such gender or number as the
circumstances require. The words “include” or “including” mean “include, without
limitation,” or “including, without limitation,” as the case may be, and the
language following “include” or “including” shall not be deemed to set forth an
exhaustive list. References to days are to calendar days; provided that any
action otherwise required to be taken on a day that is not a Business Day shall
instead be take on the next Business Day. Unless otherwise specifically provided
or the context otherwise requires, all references in this Agreement to Seller
mean and shall refer to Seller and each of his successors, assigns and (where
the context so requires) predecessors in interest. As used in this Agreement,
the singular or plural number shall be deemed to include the other whenever the
context so requires. Any capitalized terms used in any Annex or Exhibit, but not
otherwise defined therein shall have the meaning as defined in this Agreement.
All Annexes and Exhibits annexed or attached hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth herein.

10.7Third-Party Beneficiaries. This Agreement shall be binding upon and inure
solely to the benefit of each party hereto and its successors and permitted
assigns and, except as expressly provided in Section 8.2(a) as to Company
Indemnitees and in Section 8.2(b) as to Seller Indemnitees , nothing in this
Agreement is intended to or shall confer upon any other Person any legal or
equitable rights, benefits or remedies of any nature whatsoever under or by
reason of this Agreement.

10.8Counterparts; Electronic Signature. This Agreement may be executed in
multiple counterparts, each of which shall be deemed to be an original but all
of which shall constitute one and the same agreement. This Agreement and all
instruments to be executed and delivered pursuant to it may be executed by
facsimile or electronic (including PDF) signature and a facsimile or electronic
(including PDF) signature shall constitute an original for all purposes;
provided, however that only the originals of the 60MM Certificate, the 203MM
Certificate and the Share Assignments shall have any legal force or effect.

10.9Amendment and Modification. This Agreement may not be amended, modified or
supplemented in any manner, whether by course of conduct or otherwise, except by
an instrument in writing specifically designated as an amendment, modification
or supplement hereto, signed by each of the Parties.

10.10Specific Performance. The Parties hereby acknowledge and agree that it may
cause irreparable injury to the other party or parties if any of the provisions
of this Agreement are not performed in accordance with their specific terms or
otherwise are breached, for which damages, even if available, may not be an
adequate remedy. Accordingly, each party agrees that the other party shall have
the right to seek injunctive relief by any court of competent jurisdiction to
prevent breaches of the provisions of this Agreement and to enforce specifically
this Agreement and the terms and provisions hereof in any action or proceeding,
in addition to any other remedy to which it may be entitled, at law or in
equity.

10.11Fees and Expenses. Except as otherwise specifically provided herein, all
fees and expenses incurred in connection with or related to this Agreement and
the Transactions, including all fees and expenses for accountants, brokers,
investment banks, financial advisors, legal counsel or other advisors, agents or
other outside representatives, shall be paid by the party incurring such fees or
expenses, whether or not such transactions are consummated; provided that, in
the event of termination of this Agreement, the obligation of each party to pay
its own expenses will be subject to any rights of such party arising from a
breach of this Agreement by any other party.

 

 

10.12Waivers. No failure or delay of a party in exercising any right or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, or any course of conduct, preclude any
other or further exercise thereof or the exercise of any other right or power.
The rights and remedies of the Parties hereunder are cumulative and are not
exclusive of any rights or remedies which they would otherwise have hereunder.
Any agreement on the part of any party to any such waiver shall be valid only if
set forth in a written instrument executed and delivered by such party.

10.13No Presumption Against Drafting Party. The Parties agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any Law or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

IN WITNESS WHEREOF, Seller has duly executed this Agreement, and Company has
caused this Agreement to be duly executed on its behalf, as of the day and year
first above written.

COMPANY:

ACOLOGY, INC.

By: /s/ Curtis Fairbrother

Curtis Fairbrother

Chief Executive Officer

By: Douglas Heldoorn

Douglas Heldoorn

Chief Operating Officer

SELLER:

/s/ Mark Hainbach

Mark Hainbach



 

